Citation Nr: 0414982	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  00-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active duty in the Army from February 1973 to 
May 1974 and from June 1974 to November 1974.  Appellant had 
active duty in the Army from February 1975 to October 1975, 
in the Navy from November 1978 to December 1978, and in the 
Army from October 1981 to November 1984.  Appellant 
subsequently was a member of the Army National Guard, from 
which he was honorably discharged in January 1999.  He did 
have two periods of active duty for training from May 28, 
1987 to June 13, 1987, and from April 22 1994 to May 5, 1994.  
Attempts at verifying any additional duty or training have 
met with negative results.  He has been instructed to provide 
any information in his possession and no further pertinent 
documentation has been provided.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for hypertension.


FINDINGS OF FACT

1.  Competent medical evidence shows that appellant currently 
has hypertension.

2.  There is no evidence that appellant developed 
hypertension during active service or during the first year 
after any pertinent period of active service.  There is no 
showing that hypertension had its onset during any period of 
active duty for training.


CONCLUSION OF LAW

Appellant's hypertension was not incurred in or aggravated by 
military service, during active duty for training, and may 
not be presumed to have been incurred in any period of 
pertinent service.  38 U.S.C.A. §§ 101 (24), 106, 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection for hypertension was received in March 
1999.  RO sent appellant a pre-VCAA duty to assist letter in 
November 1999, describing the evidence necessary to establish 
service connection for hypertension under the "well grounded 
claim" principle then in effect, as well as evidence being 
pursued by VA and evidence still needed.  The claim was 
denied in a rating decision in January 2000, which detailed 
the evidence of record.  The claim was readjudicated 
following receipt of additional service medical records, and 
the denial was continued in a rating decision of March 2000 
that again listed all evidence of record.  Appellant was 
provided a Statement of the Case (SOC) in May 2000.  The 
claim was under appeal when the VCAA was enacted, and RO sent 
appellant a VCAA duty-to-assist letter in July 2001.  
Following readjudication under the VCAA, RO issued a new 
rating decision denying the claim in February 2002.  
    
The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection for this disability.  The veteran has 
been informed to submit any medical records that he might 
have, including any service medical record.  He has also had 
opportunity to submit evidence of any additional active duty 
for training dates, and no additional information has been 
provided.  The Board is aware of no additional outstanding 
evidence that would be relevant to the issue service 
connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  

In this case, RO obtained appellant's service medical records 
and the treatment records from several private physicians; 
appellant has not identified any VA medical center at which 
he has received inpatient or outpatient treatment, so there 
are no VA medical records to pursue.  Appellant has been 
specifically requested to identify all providers of treatment 
for hypertension, since diagnosis and treatment during 
service or during the year after service is key toward 
substantiating the claim, but there is no indication that 
there are any such records or treatment that have not already 
been associated with the file.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  
Unfortunately, the file does not contain medical records from 
appellant's last period of active duty (October 1981 through 
November 1984), which RO requested but were not available.  
Those service medical records that are on file do not show 
any in-service diagnosis or treatment for hypertension.  
Findings of elevated blood pressure readings or other indicia 
of hypertension are not shown in the available service 
medical records.

A treatment record is on file from June 1987, during 
appellant's National Guard service, in regard to treatment 
for an unrelated claim (knee injury during active duty for 
training.  Appellant's blood pressure at that time was 
120/80.

Appellant was treated for neck pain at Mountain Comprehensive 
Health Corporation in January 1992.  His blood pressure at 
that time was 124/80.

Appellant was treated for a shoulder injury at Norton 
Hospital in November 1993.  His blood pressure at that time 
was 152/102.  

The file contains operative notes and follow-up progress 
notes in regard to knee surgery that appellant underwent in 
early 1994.  Those notes are silent in regard to the presence 
of hypertension.

The file contains medical records from Mountain Comprehensive 
Health Corporation for the period through December 1994 
through November 1996.  Appellant's blood pressure was 
170/120 in December 1994, 192/120 in December 1995, 142/90 in 
January 1996, 160/100 in September 1996, and 152/104 in 
November 1996.  The notes do not provide an exact date for 
onset of symptoms, but the note from December 1994 states, 
"[appellant] recently discovered he has high blood 
pressure" (emphasis added). 

The file contains treatment records from Dr. M.W.W. for the 
period February 1997 to March 1999.  Appellant's blood 
pressure was 158/100 in February 1997, 170/110 in March 1997, 
158/102 in April 1997, 146/110 in October 1997, 172/114 in 
November 1997, 156/112 in January 1998, 164/112 in February 
1998, 156/108 in March 1998, 148/100 in April 1998,  164/104 
to 150/104 in May 1998, 116/112 in September 1998, and 
170/120 in March 1999.  Dr. M.W.W. notes that appellant was 
frequently noncompliant with his medication, and that his 
high blood pressure makes him a risk for stroke. Dr. M.W.W.'s 
notes do not record when hypertension first became manifest.   

Appellant submitted the instant claim for service connection 
for hypertension in May 1999.  He enclosed documentation that 
he had been honorably discharged from the Virginia Army 
National Guard in January 1999, following a decision by the 
State Medical Duty Review Board (SMDRB) that appellant was 
not physically capable of continuing to perform military 
duties.   Appellant also submitted a letter to the SMDRB by 
Dr. M.W.W. dated February 1998; Dr. M.W.W. records that 
appellant has moderate to severe hypertension, with a guarded 
prognosis, and recommends appellant be discharged due to his 
hypertension.  Dr. M.W.W. does not indicate when treatment 
began, or when symptoms became manifest.

Appellant submitted a Statement in Support of Claim in 
October 2001 listing the seven medications appellant is 
currently taking for his hypertension.

III.  Analysis

For purposes of the discussion that follows, the Board notes 
that, under VA rating criteria, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90mm 
or greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101 (2003).  

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease or 
injury incurred in or aggravated by active duty for training 
or injury incurred in inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran served continuously for 90 days or more 
during wartime or peacetime after December 31, 1946, and 
hypertension becomes manifest to a compensable degree within 
1 year of separation, it may be presumed that the disorder 
was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
aggravation of a disease or injury; and, medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Application of the Hickson analysis to this claim does not 
support granting the claimed service connection.  There is 
ample evidence in competent private medical records that 
appellant currently has hypertension, so the first part of 
the Hickson analysis is satisfied.  However, there is no 
medical or lay evidence that hypertension became manifest in 
service, and there is no medical evidence showing a nexus 
between the current hypertension and any event or treatment 
in service.  The second and third parts of the Hickson 
analysis are accordingly not satisfied. 

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service, even if not diagnosed or treated in service.  38 
C.F.R. § 3.303 (2003); Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  As noted, service connection is presumed if a 
"chronic" disease, as defined in 38 C.F.R. § 3.309, becomes 
manifest within a year after discharge of certain qualifying 
service.  38 C.F.R. § 3.307 (2003).  A chronic disease need 
not be diagnosed within the presumptive period, but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable lay and medical evidence, 
followed without unreasonable time delay by definite 
diagnosis. 38 C.F.R. § 3.307(c) (2003); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  Hypertension is a 
chronic disease under the regulation.

In this case, there is no evidence that hypertension became 
manifest within one year after discharge from any qualifying 
service.  The Board notes that, under the definition of 
"hypertension" in the VA rating criteria cited above, 
appellant was demonstrably not hypertensive in June 1987 
(blood pressure 120/80) or January 1992 (blood pressure 
124/80).  The Board accordingly finds that the presumption of 
service connection for chronic condition is not for 
application in this case.

Further there is no showing of the onset of hypertension 
during either of the verified active duty for training 
periods.  Moreover, it is not asserted or shown that the 
hypertension is the result of injury incurred in inactive 
duty for training.  Thus, there is no basis for a grant of 
service connection based on this duty.

The earliest medical evidence of hypertension occurs in 
November 1993 (blood pressure 152/102), which is nine years 
after appellant's discharge.  This is reinforced by a 
notation in 1994 stating that appellant had "recently" 
become aware of hypertension.  Taken together, all evidence 
appears to indicate that hypertension became manifest in the 
period 1992 through 1993.  The passage of many years between 
discharge from active service and diagnosis and a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  The Board finds that 
the passage of nine years between discharge and diagnosis, 
and particularly the evidence that appellant was not 
hypertensive during the first eight years after discharge, 
serves as evidence against the claimed service connection. 

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Hibbard 
v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 
F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the Board 
has found no evidence of an etiological connection between 
the appellant's hypertension and his active military service, 
and actual evidence against such a connection as detailed 
above.  
  
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence thus preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

Service connection for hypertension is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



